Name: 93/532/EEC: Commission Decision of 24 September 1993 amending Decision 91/649/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (Andalusia, Asturias, Castile-LÃ ©on, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta- Melilla) on the improvement of the conditions under which agricultural and forest products are processed and marketed (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  EU finance;  agricultural activity
 Date Published: 1993-10-19

 Avis juridique important|31993D053293/532/EEC: Commission Decision of 24 September 1993 amending Decision 91/649/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (Andalusia, Asturias, Castile-LÃ ©on, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta- Melilla) on the improvement of the conditions under which agricultural and forest products are processed and marketed (Only the Spanish text is authentic) Official Journal L 260 , 19/10/1993 P. 0025 - 0026COMMISSION DECISION of 24 September 1993 amending Decision 91/649/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (Andalusia, Asturias, Castile-LÃ ©on, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta-Melilla) on the improvement of the conditions under which agricultural and forest products are processed and marketed (Only the Spanish text is authentic)(93/532/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), After consulting the Committee or the Development and Conversion of Regions, Whereas the Commission approved, by Decision 89/641/EEC (4), the Community support framework for structural assistance in Spain (Andalusia, Asturias, Castile-LÃ ©on, Castile-La Mancha, Valencia, Extremadura, Galicia, the Canary Islands, Murcia, Ceuta-Melilla); Whereas the Commission approved, by Decision 91/649/EEC (5), the addendum to the abovementioned Community support framework on improvement of the conditions under which agricultural and forest products are processed and marketed, covering the period 1 January 1991 to 31 December 1993; Whereas the Monitoring Committee for the Community support programme decided on 18 December 1992 to allocate ECU 24 967 million at constant 1989 prices, (i.e. indexed until 1993: ECU 30 million) to the addendum to the Community support framework on the improvement of the conditions under which agricultural and forest products are processed and marketed; Whereas the replenished appropriations and the additional budget resources allocated to the addendum require an adjustment of the funding envisaged as Community budget assistance; Whereas the Monitoring Committee set up up in Spain within the framework of the implementation of Regulations (EEC) No 866/90 and (EEC) No 867/90 proposed on 18 June 1993 an amendment to the plan for financing the addendum to the Community support framework; Whereas the amendment proposed by that Committee consists of a new financial plan for the assistance from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) as regards the overall amount and the amounts for each product laid down in Article 2 (b) of Decision 91/649/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 (b) of Commission Decision 91/649/EEC of 10 December 1991 is hereby amended as follows: '(b) an indicative financing plan specifying, at constant 1991 prices indexed until 1993, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, i.e. ECU 420 385 945 for the whole period, and the overall amounts envisaged as Community budget assistance, broken down as follows: /* Tables: see OJ */ sector may be partially covered by Community loans from the European Investment Bank and other loan intruments.' Article 2 This Decision is addressed to the Kingdom of Spain and the Ministry of Agriculture, Fisheries and Food. Done at Brussels, 24 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 370, 19. 12. 1989, p. 41. (5) OJ No L 350, 19. 12. 1991, p. 49.